           Case
           Case 1:19-cr-00651-LTS
                1:19-cr-00651-LTS Document
                                  Document 246
                                           244 Filed
                                               Filed 04/24/20
                                                     04/24/20 Page
                                                              Page 1
                                                                   1 of
                                                                     of 7
                                                                        2

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004



                                        April 24, 2020



BY ECF AND EMAIL
The Honorable Laura T. Swain                              MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
SwainNYSDCorresp@nysd.uscourts.gov

       RE:     United States v. Alin Hanes-Calugaru, 19-cr-651 (LTS)

Dear Judge Swain:

      This letter replies to the Government’s Opposition to the release of Alin Hanes-
Calugaru on bail and requests a brief adjournment of the telephonic hearing presently
scheduled for Monday, April 27 until a date on or after May 1, 2020.

       The Government concedes that Mr. Hanes “was on the MDC initial list of
individuals whom it categorized as higher-risk with respect to COVID-19.” See Government
Opposition, Apr. 23, 2020 (“Govt. Opp.”) at 6. 1 The Government then advises Your
Honor that “the list was updated in accordance with guidance from the Centers for Disease
Control and Prevention (“CDC”) and Hanes is no longer on the list. Id. The “initial list”
was provided by the BOP to the Federal Defenders of New York, at the request of Chief
Judge McMahon, on March 26, 2020. Yesterday, I asked the Federal Defenders about the
updated list and was told that their office has not received an “updated” list. Federal
Defenders believes such a list exists, but does not know the basis on which the list was
updated, or whether, for example, the BOP consulted with a medical specialist before
removing inmates from the initial list. In addition, the Federal Defenders has informed me
that even the initial list omitted some chronically ill inmates at MDC who have conditions
such as Chronic Obstructive Pulmonary Disease (COPD) that would clearly bring them



       1
         The page number refers to the PDF page number on the unredacted version of the
Government’s Opposition that was provided to the Court by email because the pages of the letter
are not numbered.
Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
            Case
            Case 1:19-cr-00651-LTS
                 1:19-cr-00651-LTS Document
                                   Document 246
                                            244 Filed
                                                Filed 04/24/20
                                                      04/24/20 Page
                                                               Page 2
                                                                    2 of
                                                                      of 7
                                                                         2
Honorable Laura Taylor Swain
United States District Judge
April 24, 2020
Page 2


within the CDC’s criteria of heightened risk. For these reasons, while the initial list and
updated list may be informative, they do not appear to be definitive. 2

       On a related issue, as Your Honor no doubt knows, because of COVID-19 there is
now a Protocol for Attorney Calls and Teleconference Hearings at the MCC, MDC and
GEO, Apr. 8, 2020 (“the Protocol”). The Protocol is attached as Exhibit A. The Protocol
provides for 30 minute attorney calls to take place between 1:00 PM and 3:30PM Monday
through Friday. See ¶¶ 3(a), 13, 13(a).

        I requested a call with Mr. Hanes at any time in the afternoon on either Thursday,
April 23 or Friday, April 24. At 10:30 AM, yesterday I received a call from MDC stating that
my legal call with Mr. Hanes was ready. After about 15 minutes, Mr. Hanes was told that the
call was over. Twice I asked to speak with the officer. Although he refused to come to the
telephone, the officer granted two requests for more time totaling eight minutes. We had
not finished conferring when Mr. Hanes was told that the call was terminated. Accordingly,
I respectfully request (1) an adjournment of the hearing on Mr. Hanes’ application to a date
not before May 1, so that I can finish conferring with my client, 3 (2) an opportunity to file a
supplemental reply to the Government’s Opposition, and (3) an Order that the Government
advise MDC that its failure to abide by the provisions of the Protocol has caused a delay in
this matter that wastes everyone’s time--the Court’s, the Government’s and defense
counsel’s—as well as infringes on Mr. Hanes’s Sixth Amendment rights.

        Thank you for your consideration.
The hearing is adjourned to May 4, 2020, at 2:30 pm. Counsel may file a supplemental reply to the Government's
Opposition by May 1, 2020, at 12:00 pm noon. The Government is directed to bring the noncompliance with the
conferencing protocol to the MDC's attention and file Respectfully submitted,
a written explanation by April 27, 2020, at 12:00 pm noon.
The Court will make inquiries concerning the list.
 DE # 244 resolved. SO ORDERED.
4/24/2020
/s/ Laura Taylor Swain, USDJ
                                                       Jill R. Shellow
Attachment: Exhibit A                                Attorney for Alin Hanes-Calugaru


        2
           I also respectfully request that Your Honor Order the Government to provide the updated
list to the Federal Defenders to avoid other delays such as this and facilitate any appropriate
applications on behalf of inmates whom the BOP concedes are at high risk.
        3
          I have made a request to speak again with Mr. Hanes anytime on Wednesday, April 29 or
Thursday, April 30, the earliest days that I can be available, because I have calls scheduled with other
clients on Monday and Tuesday and cannot anticipate when during the day I will receive the call
from Mr. Hanes.
        Case1:19-cr-00651-LTS
       Case  1:19-cr-00651-LTS Document
                                Document244-1
                                         246 Filed
                                              Filed04/24/20
                                                    04/24/20 Page
                                                              Page31ofof75



  PROTOCOL FOR ATTORNEY CALLS AND TELECONFERENCE HEARINGS
                   AT THE MCC, MDC, AND GEO
                         April 8, 2020

1. This protocol has been developed to deal with the fact that, for reasons relating to health and
   safety within the MCC, MDC and GEO:

       Unless the Court specifically orders physical production, which should be only in
        extraordinary circumstances, inmates are not being produced to court and therefore cannot
        make use of video conferencing equipment that has been set up in the cell blocks for the
        purposes of allowing inmates to participate by video in court proceedings, and

       Inmates are not routinely being moved within the facility off the units in which they are
        housed, and therefore are not being taken to the locations within the MCC and the MDC,
        including but not limited to the attorney visiting rooms, that might otherwise be used to
        facilitate teleconferencing of court proceedings.

2. This protocol shall not be construed to reflect the views of any party or any Court with respect
   to the issues and arguments in Federal Defenders of New York, Inc. v. Federal Bureau of
   Prisons, et al., No. 19 Civ. 660 (E.D.N.Y.), or any other litigation, either currently pending or
   later filed. The parties to this protocol reserve all rights and arguments they may have, and
   shall not submit, or rely upon, this protocol in any litigation.

3. Effective Monday, April 13, 2020, all three facilities shall establish dedicated hours to allow
   court appearances by telephone and video capability (hereinafter referred to as “videophone”).
   It is understood that both MCC and MDC are currently working to increase videophone
   capability, but that access to inmates is needed immediately. Therefore, this protocol sets
   forth for each facility one plan to begin immediately, and another plan to begin once the
   videophone equipment is expanded.

        a. In the MDC: MDC shall accommodate up to three one-hour court appearances in the
           morning and at least six half-hour attorney calls or calls with Pretrial or Probation in
           the afternoon and evening per floor. Prior to the expansion of videophone capability,
           between the hours of 9 AM and 12 noon Monday through Friday one telephone per
           floor of MDC shall be dedicated for inmates to appear in court proceedings. Between
           the hours of 1 PM and 3:30 PM, two telephones per floor will be used for Probation
           and Pretrial interviews and for attorney calls. After the expansion of videophone
           capability, each of the floors will be equipped with videophone equipment, which will
           be used for the court appearances and non-court calls, as discussed above. The MDC
           will ensure that the female inmates, who are housed in a separate building, either have
           a dedicated videophone or can be regularly brought to elsewhere in the institution for
           court proceedings and non-court calls. Inmates in the SHU will have the telephone
           brought to their cells, or they will be brought to the SHU videoconferencing room, for
           court proceedings and for non-court calls.

        b. In the MCC: Prior to the expansion of videophone capability, the telephone in the unit
           manager’s office in each unit shall be dedicated for inmates to participate in three one-

                                               1
          Case1:19-cr-00651-LTS
         Case  1:19-cr-00651-LTS Document
                                  Document244-1
                                           246 Filed
                                                Filed04/24/20
                                                      04/24/20 Page
                                                                Page42ofof75
Protocol for Attorney Calls and Teleconference Hearings  April 8, 2020

              hour court proceedings in the morning and up to four half-hour attorney calls and
              Probation and Pretrial interviews in the afternoon between 1 PM and 3:30 PM. There
              is a unit manager’s office equipped with a telephone inside each of the ten housing
              units at MCC. After the expansion of videophone capability, eight of the units that
              have a social visiting room attached to them (which is all of the units except Unit 3,
              which is currently housing inmates in isolation, and the women’s unit) shall receive a
              videophone that will be used for court proceedings during the morning and for
              Probation and Pretrial interviews and attorney calls in the afternoon. MCC shall
              accommodate up to three one-hour court appearances in the morning in each room and
              up to four half-hour attorney calls or calls with Pretrial or Probation in the afternoon
              in each room. The MCC will either place a dedicated videophone on the women’s unit
              or ensure that the female inmates have regular access to another videophone in the
              institution for court proceedings and non-court calls. Inmates in the SHU will have a
              telephone brought to their cells or be brought to the counselor’s office so that they can
              participate in court proceedings and have scheduled non-court calls.

          c. In GEO: The GEO facility already has two videoconferencing rooms that it can
             dedicate to remote court appearances in the morning and attorney calls and Probation
             and Pretrial interviews in the afternoon. GEO is not expecting to receive additional
             video conference devices. At this time, this equipment appears to be sufficient to meet
             the needs of court and counsel, but this is subject to further review.

          d. MDC, MCC, and GEO shall keep a log that tracks all attorney calls and Probation and
             Pretrial interviews, including when the call was requested, when the call was
             approved, whether the call was attempted, whether the call connected, and the
             approximate length of each call.

   4. After the expansion of videoconference capability at the MCC and MDC, a private room on
      each floor must be equipped with a telephone, and a videophone to the maximum extent
      possible, in order to connect to an AT&T Conference Call or other Court provided conference
      call number and to the Court’s Cisco Videoconference Bridge. Assuming the technical details
      can be worked out, the videophone will be used so that court appearances can be facilitated
      through CourtCall or Cisco Jabber. To the extent possible, the court conference will be
      conducted pursuant to a conference call platform that has the ability to provide for both (i)
      communication between the inmate, the inmate’s counsel, the court, the United States
      Attorney, the Defendant, and interpreter (if needed) and a court reporter; and (ii) private
      “breakout sessions” between the inmate and the inmate’s counsel. Should the platform not
      have that capability, the telephone must be used to provide private breakout sessions between
      the inmate and counsel.

   5. Corrections staff may be present for all public portions of the court appearance. If the Court
      permits a private conversation between the inmate and his/her attorney, BOP/GEO staff must
      exit the room and close the door but may remain outside in a way that allows them to visually
      monitor the inmate for security reasons.

   6. Except as set forth in Paragraph 10, not later than the Monday one (1) week before the week
      of the requested court appearance (e.g., for a court appearance for the week of April 27, April
      20) any judge who wishes to have a defendant participate in a court proceeding shall give
                                                 2
          Case1:19-cr-00651-LTS
         Case  1:19-cr-00651-LTS Document
                                  Document244-1
                                           246 Filed
                                                Filed04/24/20
                                                      04/24/20 Page
                                                                Page53ofof75
Protocol for Attorney Calls and Teleconference Hearings  April 8, 2020

       Ruby Krajick (212-805-0150 and NYSD_Remote_Calendar@nysd.uscourts.gov) for the
       SDNY and Doug Palmer (718-613-2271 (o), 646-772-5482 (c), and Douglas_palmer@
       nyed.uscourts.gov) and Brenna Mahoney (917-533-4308 and brenna_mahoney@
       nyed.uscourts.gov) for the EDNY (or any other person designated by the relevant Clerk of
       Court) the following information: name of defendant; name and number of case; name of
       AUSA and defense counsel; nature of proceeding; whether an interpreter is required; the
       estimated time to complete the proceeding; the date and start time preferred for the
       proceeding; and, if defense counsel wishes to speak to the client for 15 minutes beforehand,
       defense counsel’s telephone number. Proceedings shall be scheduled to begin at 9:00 a.m.,
       10:30 a.m., or 12:00 p.m. to ensure adequate time for the proceeding itself, communication
       between the defendant and counsel, and cleaning between proceedings.

   7. Priority shall be given to the following proceedings: sentences, especially those that might
      result in a sentence of time served; guilty pleas; Curcio hearings; arraignments following an
      indictment; appointments and substitutions of counsel; and initial detention hearings.

   8. Not later than Tuesday morning one week before the week of the proceeding, each Court shall
      communicate the list of proceedings for one week hence, with the judge’s requested date and
      time, to the following individuals:

              (i)     at MCC: Nicole McFarland, nmcfarland@bop.gov, (646) 836-6455, and Adam
                      Johnson, a10johnson@bop.gov, (215) 521-7380.

              (ii)    at MDC: Carmen Bethune, SIS Lieutenant, cbethune@bop.gov 718-840-4200
                      x5129, and Sondra Miller, Special Investigative Agent, s5miller@bop.gov
                      718-840-4200 x 5125, with a copy to Holly Pratesi, Legal Counsel,
                      hpratesi@bop.gov, 718-840-4200, x4744.

              (iii)   at GEO: William Zerillo, Warden, wzerillo@geogroup.com, (718) 902-2867.

   9. Not later than Thursday morning 1 week before the week of the proceeding, the jail
      representatives shall confirm the requested dates and times by facility and by unit. If honoring
      the request from the court would result in a unit having more than 3 “court appearances” in a
      single day, the jail can reschedule requested proceedings to another day, in consultation with
      Court staff. In addition, if any requested court proceeding involves an inmate who is in
      isolation due to COVID-19 concerns then the jail shall notify the Court and the Court, the jail,
      and counsel for the defendant shall confer regarding whether the proceeding can be adjourned
      and, if not, whether the defendant can be safely transported to participate in the court
      proceeding on the requested date. All efforts shall be made to honor the week requested, even
      if the particular day/time cannot be honored. The reformulated list, which ensures that no unit
      has more than 3 court appearances scheduled for a single unit in a single day, will be returned
      to the relevant Court official referenced in Paragraph 6 above, who will notify the judge of
      the time assigned for the court proceeding. Chambers is responsible for notifying counsel,
      court reporters, interpreters, etc. of the date and time of the appearance, and for providing
      information on how to access the Court conference call. BOP/GEO is responsible for
      producing the inmate to the room on time and contacting defense counsel 15 minutes in
      advance, if requested.

                                                 3
            Case1:19-cr-00651-LTS
           Case  1:19-cr-00651-LTS Document
                                    Document244-1
                                             246 Filed
                                                  Filed04/24/20
                                                        04/24/20 Page
                                                                  Page64ofof75
Protocol for Attorney Calls and Teleconference Hearings  April 8, 2020

    10. Emergency requests may be made by the court for any day and any unit to either substitute
        one proceeding for another or to schedule a new proceeding if fewer than 3 court appearances
        have been scheduled that day for that unit. Such requests shall be made by the relevant Court
        official referenced in Paragraph 6 above to the relevant jail official referenced in Paragraph 8
        above. The jail will use its best efforts to accommodate these requests, and will advise the
        Court if such a request is not feasible.

    11. Defense counsel will be able to speak by telephone to the defendant for 15 minutes prior to
        any court proceeding. This access will be accorded via the telephone in the dedicated
        room. The correctional officer or other BOP staff member who escorts the defendant to the
        dedicated room will place the call directly to defense counsel (at a number that defense counsel
        must provide to the judge’s deputy at the time the court proceeding is scheduled; this number
        will be provided to the BOP facility at the same time that the court proceeding is scheduled
        with the facility). 1 Should defense counsel not need to use the 15-minute pre-proceeding slot
        for a particular proceeding, defense counsel should so advise the deputy so this may be
        included in the scheduling request to the facility. There must be at least 15 minutes between
        court appearances and any requested attorney conference associated with the next scheduled
        conference to allow the surfaces in the room to be sanitized. Although all judges will be
        encouraged to respect the time limits, if an appearance runs long, BOP/GEO will make its
        best effort to inform the judge holding any subsequent appearance in that room that day that
        his/her proceeding will be delayed (if possible) or rescheduled, and the judge's staff will advise
        the parties accordingly.

    12. Courtroom deputy clerks or chambers staff are responsible for ensuring that a court reporter
        and an interpreter (if required) are available for the call, and for setting up the teleconference.

    13. The afternoon is reserved for “non-court calls.” Non-court calls include calls between
        attorneys and their clients, or between Probation and an inmate; or between Pretrial Services
        and an inmate. If a non-court call is requested with an inmate who is in isolation due to
        COVID-19 concerns then the jail shall notify the requestor, and the jail and the requestor shall
        confer regarding whether the call can be adjourned and, if not, whether the defendant can be
        safely transported to participate in the call on the requested date. If the jail and the requestor
        cannot reach an agreement, then an application can be made to the district court judge
        presiding over the underlying criminal matter for an order requiring the call. Scheduling of
        non-court calls will be facilitated by Federal Defenders, which will provide an email address
        in each district for attorneys and Court personnel to send scheduling requests. By noon on
        every Friday, the MCC and MDC will each provide a confidential list of inmates by unit to
        the Court representatives identified in Paragraph 6 and the Federal Defenders, which neither
        the Courts nor the Federal Defenders will distribute and which will be used only for the
        scheduling of Court appearances and non-court calls. Federal Defenders will prioritize calls
        for upcoming court proceedings and filing deadlines. Federal Defenders will provide BOP
        with the schedule of calls for each unit for a given afternoon at least two days in advance of
        the scheduled calls. If a need for a call arises on an emergency basis (e.g., if the Court needs
        a quick answer to a question that requires communication with a detainee), the court agency
        or lawyer will notify Jennifer Brown in the SDNY (Jennifer_Brown@fd.org) or Deirdre von

1
    If an attorney requests a conference, it will occur in the 15 minutes prior to the start time of the court proceeding (i.e.,
    8:45 for a 9:00 proceeding; 10:15 for a 10:30 proceeding; and 11:45 for a 12:00 proceeding).
                                                              4
          Case1:19-cr-00651-LTS
         Case  1:19-cr-00651-LTS Document
                                  Document244-1
                                           246 Filed
                                                Filed04/24/20
                                                      04/24/20 Page
                                                                Page75ofof75
Protocol for Attorney Calls and Teleconference Hearings  April 8, 2020

       Dornum in the EDNY (Deirdre_vondornum@fd.org), and Federal Defenders will work with
       BOP to arrange such calls regardless of the 48 hour notice period.


          a. In the MDC: MDC can accommodate up to three one-hour court appearances in the
             morning for each floor and up to six half-hour attorney calls or calls with Pretrial or
             Probation in the afternoon for each floor. MDC staff will use their best efforts to
             schedule “non-court calls” in the afternoon, but may schedule a call during the 9 AM
             – 12 noon period, if necessary to achieve the 6 calls per day, with prior notification to
             the defense counsel of when the call will occur. MDC also anticipates receiving
             additional staffing and, when the additional staff arrives, MDC will review its capacity
             and increase the number of legal calls per day if possible.

          b. MCC: MCC can accommodate up to three one-hour court appearances in the morning
             for each unit and up to four half-hour attorney calls or calls with Pretrial or Probation
             in the afternoon for each unit.

          c. GEO: GEO can accommodate up to three one-hour court appearances in the morning
             in each room (for a maximum of six) and up to four half-hour attorney calls or calls
             with Pretrial or Probation in the afternoon in each room (for a maximum of eight).

   14. Nothing in this protocol prohibits the use of other telephones on the unit for legal calls with
       counsel, or with Probation or Pretrial Services.

   15. Subject to demand, SDNY will schedule court proceedings at the MCC on Monday,
       Wednesday and Friday and at the MDC on Tuesday and Thursday. EDNY will schedule court
       appearances at the MDC on Monday, Wednesday and Friday and at the MCC on Tuesday and
       Thursday. Either district may schedule court appearances at GEO on any day.

   16. All parties agree that the foregoing procedures may be modified as needed and, in any event,
       shall be reviewed in the first instance in two weeks and at least every six weeks thereafter,
       with the goal being to increase the number of court appearances and non-court
       communications provided above. BOP and GEO will provide the data collected on requests
       received and calls made to the Courts and the Federal Defenders on a weekly basis.




                                                 5
